(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)
*962PoR cuanto, interpuesto recurso de apelación en diciembre 20, 1940, contra la sentencia dictada en este caso en diciembre 16, 1940, el Fiscal, en enero 8, 1942, pidió su desestimación por no haberse archivado aún en esta corte los autos de la apelación, y
PoR cuanto, hecha la notificación de la moción al abogado del acusado, César Andréu Ribas, la aceptó, aunque haciendo constar que no podía ejercer la profesión por desempeñar el cargo de Secre-tario de la Corte de Distrito de San Juan, manifestando que estaba dispuesto a preparar el alegato si se compelía el taquígrafo a pre-parar la transcripción de evidencia, y
PoR cuanto, señalada la vista de la moción para el 6 de abril, 1942, se notificó el señalamiento al Fiscal y al dicho abogado en enero 24, 1942, y
; PoR cuanto, en el día señalado, abril 6, 1942, comparecieron el Fiscal, que sostuvo su moción, y el abogado Andréu Ribas, que in-sistió en que debía ordenarse al taquígrafo la ■ preparación de la transcripción porque el recurso estaba bien fundado, y declararse no haber lugar a la desestimación, y
Por cuanto, la apelación se interpuso desde hace más de un año y notificado el apelante en la persona de su abogado del señalamiento de la vista desde hace más de dos meses, se limitó a actuar en la forma que se deja indicada, sin aportar prueba del estado en que se encuentra el récord en la corte inferior ni de las gestiones que se hayan podido practicar en la misma para perfeccionar el recurso, y sin presentar tampoco affidavit de méritos en cuanto a los que puede tener la apelación:
PoR tanto, habiendo transcurrido con exceso todos los términos de ley y siendo el abandono manifiesto, debe declararse y se declara con Jugar la moción y en su consecuencia se desestima el recurso. El Juez Asociado Sr. Travieso no intervino.